Citation Nr: 0926394	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-20 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment incurred 
at a non-VA hospital in 2004.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from March 1973 
to March 1976.
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Murfreesboro, Tennessee.

In May 2009, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran was admitted to Vanderbilt Medical Center, a 
private hospital, on February 16, 2004, and underwent surgery 
on his right hand the following day; it appears that the 
Veteran was enrolled in the VA health care system within the 
preceding 24 months.  The file, including statements from the 
veteran and his spouse, however, demonstrate that the Veteran 
did not receive treatment from the VA health care system 
within the 24-month period prior to such treatment.   

3.  The Veteran received subsequent follow-up treatment from 
Vanderbilt Medical Center on March 3, 2004, March 24, 2004, 
April 20, 2004, May 12, 2004, and June 30, 2004.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred in 2004, pursuant to the 
Veterans Millennium Health Care and Benefits Act, are not 
met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004. Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case. Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

At any rate, VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits.  
The Veteran had the opportunity to testify before the 
undersigned Veterans Law Judge.  Consequently, the duties to 
notify and assist have been met.


Analysis

On February 16, 2004, the Veteran injured his right arm while 
working with a wood chipper.  As a result, he presented to a 
private hospital, Vanderbilt Medical Center, where he was 
admitted to the orthopaedic hand service to undergo surgery 
(open reduction internal fixation of the right ulnar 
fracture) the following day.  The procedure went well and the 
postoperative course was uneventful.  However, on February 
19, 2004, the veteran was taken back to the operating room 
due to the large amount of de-gloving associated with the 
injury.  Again, he tolerated the procedure well and had an 
uneventful postoperative course.  He was discharged on 
December 21, 2004.  He has also received follow up care at 
Vanderbilt Medical Center for his right arm injury on March 
3, 2004, March 24, 2004, April 20, 2004, May 12, 2004, and 
June 30, 2004.   

He is now seeking payment or reimbursement for all of the 
above-noted private medical treatment received in 2004, under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

The record reflects that the Veteran does not have a service-
connected disability.  He is therefore not eligible for 
benefits under 38 U.S.C.A. § 1728, because he does not have a 
total disability, and his treatment at Vanderbilt Medical 
Center was not for an adjudicated service-connected 
disability, a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or for the purpose of ensuring entrance 
or continued participation in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31.  See 38 U.S.C.A. § 1728 
and 38 C.F.R. §§ 17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The above-criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

As noted, 38 U.S.C.A. § 1728 is not applicable in this case.  
However, the Board notes that the provisions of 38 U.S.C.A. § 
1725 reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met. Under both versions, the conditions set 
out in the remainder of the statute must be met in order for 
VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

In this case, the threshold issue is whether the Veteran had 
received VA medical care within 24 months preceding the 
medical care in question.  Thus, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.

The Veteran's claim was denied on the basis that he was not 
enrolled in the VA health care system in the 24-month period 
preceding the 2004 treatment beginning on February 16, 2004.  
Without deciding whether any of the treatment received from 
Vanderbilt Medical Center in 2004 was in fact for an emergent 
condition, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses in 
2004 are not met.  The Veteran testified that he did not 
enroll in the VA healthcare system until October 2003.  He 
explained that he had not been sick and did not need health 
care services prior to his enrollment.  Additionally, review 
of the record does not show that the Veteran was treated by 
the VA health care system in the 24 month period preceding 
any of his 2004 treatment at Vanderbilt Medical Center.  

Even considering the Veteran's contentions, the applicable 
regulations are very specific and provide for payment or 
reimbursement only in certain circumstances.  Because the 
Veteran had not received VA medical treatment in the 24 
months preceding his 2004 treatment at Vanderbilt Medical 
Center, at least one of the requisite criteria set forth 
above is not met.  38 U.S.C.A. § 1725(b).  The Board is 
sympathetic to the Veteran's argument, however, the Board 
cannot grant his claim unless the facts of the case meet all 
the requirements under 38 C.F.R. § 17.10001-8.  As noted, the 
provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive, thus the remaining criteria need not be 
addressed.  See Melson, supra.  

As noted above, it is not necessary to analyze whether the 
care received at Vanderbilt Medical Center was administered 
for an emergent condition because he had not received VA care 
in the 24 months preceding the private treatment in question.  
In any event, the Board notes that the follow up medical 
treatment received for his right arm injury at Vanderbilt 
Medical Center on March 3, 2004, March 24, 2004, April 20, 
2004, May 12, 2004, and June 30, 2004 appears to be non-
emergent and received on an outpatient basis.  By its 
explicit terms, the provisions of 38 U.S.C.A. § 1725 only 
contemplate reimbursement of medical expenses for emergency 
treatment, provided all other criteria are met.  

The Board notes the Veteran's argument that he had only been 
enrolled for 4 months prior to his injury and therefore he 
should qualify for benefits under 38 U.S.C.A. § 1725 because 
he had approximately 20 months to receive treatment in order 
to qualify.  The Board notes that the statute is quite 
specific in requiring both the enrollment in the VA health 
care system, as well as receiving care within 24 months 
preceding the furnishing of the emergency treatment.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim, and the claim is 
denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2008).


ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred in 2004 at Vanderbilt Medical 
Center is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


